In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-4142
CARL R. KRAMER,
                                           Plaintiff-Appellant,
                               v.

VILLAGE OF NORTH FOND DU LAC
and LARRY WODACK,
                                        Defendants-Appellees.
                        ____________
           Appeal from the United States District Court
               for the Eastern District of Wisconsin.
          No. 02 C 0858—William C. Griesbach, Judge.
                        ____________
     ARGUED MAY 28, 2004—DECIDED SEPTEMBER 27, 2004
                        ____________


  Before BAUER, RIPPLE, and ROVNER, Circuit Judges.
  BAUER, Circuit Judge. Carl R. Kramer sued the Village
of North Fond du Lac and Chief of Police Larry Wodack,
seeking damages for various constitutional violations, all
under the umbrella of 42 U.S.C. § 1983. The events giving
rise to the lawsuit occurred in 1996 after a criminal inves-
tigation into illegal gambling at taverns in the Village of
North Fond du Lac by means of “payouts” (i.e., exchange of
cash for accumulation of points) on “Cherry Master” video slot
gambling machines. The lower court granted the defendants
summary judgment. The district court’s Decision and Order is
attached. After careful review, we affirm and adopt the
Decision and Order as our own.
20                                        No. 03-4142

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—9-27-04